Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record discloses or suggests a sintered bearing consisting of the elements recited in claim 4 as amended.  Briefly, some distinctions between the prior art and the allowed claim are as follows: Takezoe et al. (US 2014/0376845) requires Zn, Nishida et al. (U.S. Patent 5,714,700) requires WS2, Shimizu et al. (US 2009/0011268) and Ishii et al. (US 20130189150) require > 5% Sn, Harakawa et al. (US 2009/0311129) and Jinnou et al. (US 2015/0064065) require Si, Ishii et al. (US 2012/0204677) requires BN, Ishii (U.S. Patent 9,663,844) requires Fe, Ito et al. (US 2016/0223018) requires Al and Takezoe et al. (US 2017/0282250) requires > 36% Ni.  In no case does the prior art disclose or suggest a sintered bearing consisting of Ni, Sn, P and C in amounts indicated with a remainder consisting of Cu and inevitable impurities, with Sn distributed in a Cu-Ni-Sn matrix, and 7-17% porosity with free graphite distributed in pores.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	June 17, 2022